 M\ R-I I N ( '\B1INI IN('Nlar-I.cn ('ahinels, Inc. and Orange ('oini I)istrict('ouncil of (arpenllers. L nited BrotlerhlH(ld of (Car-penters and Joiners of America. AFL-CI(). ('ase21 (A 16(149.IulN IX, 1979D)I!(CISION ANI) ()RI)L RBY ('IIAIRMsN FANNIN(, ,\') MI Mlil RS .11 NKI,,SANI) Mt RPIIYOn March 29. 1979. Adminriistrative 1, a J uIgeJames T. Barker issued the attached )eecision i tlisproceeding. Thereafter, Respondent iled eceptionsand a supporting hrief.l:Pursuant to the provisions of Sectionl 3(h) of theNational labhor Relations Act. as amended. thlie Na-tional I.abor Relations Board has delegated its au-thorits in this proceeding to a; three-nileiher paniel.The Board has considered the record a;nd the at-tached Decision in light of the exceptions and hriefand has decided to affirml the rulings. findings. andconclusions' of the Admlin istra e I.aw Judge andl toadopt his recommen ded Order, as modified hercitl.ORD[)RPursuant to Section 10(c) of the National LabthorRelations Act. ias anended. the National Labor Rela-tions Board adopts as its Order the recommended ()r-der of the Administrative LIaw Judge. as moditied he-low, and hereby orders that the Respondent, Mar-len Cabinets. Inc.. Anaheim. California, its officersagents, successors, and assigns. shall take the actionset f)rth in the said recommended Order, as modified:I. Substitute the tlloving for pragr;tph 2(b):"(b) Make whole all outside employces fotr arn lossof wages or benefits incurred hb them as a result ofRespondent's unilateral implementation of its bar-gaining proposals covering outside employees prior toSeptember 8. 1977. with interest as prescribed in /Hor-ida Steel Corporation, 231 NLRB 651 (1977). See.generally, Ivis Plumrhing & Heating (Co. 138 NI.RB716 (1962)."2. Insert the following as paragraph 2(c) and re-letter the subsequent paragraphs accordinglyI In finding that Rcspondent '.l.laled Sec Xa)(5) h flldlng t .g Iherequisite 8(d(3)} notiCe. the Adminilsratise I.aw Judge distingulshed Jci lti,,Products. Ir .229 Nl.RB 322 ( 19771 Whie s'c I gree v ith his cO, Iclusion. suenoted that in the Jcr lii case the Board wI nlot holding hllt Sc 8d) Iisonly applicahle n a strike or lockout situation Rather, that caise lands Iirthe principle thalt a respionden to an 8a)5s) charge nrla not. in the absenceof a strike, raise as a delense that it i under no ohlgatiln Io hargain hec.iisethe charging part) talled to gle proper 8() nrtice and the contrlact Ihere rewas aultmaticall) renesed.-Ic) Itreer' e and. pon rqcest. niakle ,i ;llahl tolthe B 1m-d or its ;Igients. folr lellllllll ;tiand c()I Illg.all p;a.\ roll records. social seCUl-it pln.ll nt recolrds.tilllmccarl d per'onnel recolrds a rid reports. lrid i llotller rcordls niecessarll ) to ri;alnl the Illo)Ill ()t'hack; l;! (due under the trmi of this ()rder."St Sulbitut te attl.ched notice for thailt of tieAdnliliistratie l .ak ud.gcNol I l IOEI'I I)Y I:sP1()SII 1) Y ()R)O i R I IIIIN AII)N,\I i.AII)R R IIIINS I B()\RI)A\l .\geCllc of, the I. litcd S;ltes ( i (,r l ICtWI 1 il s I retse to br hr;lr;ln [till ()ar;linge( ouritD I)istrict ( Iril of (';Irpeliters. l ritedr-oltherhiood of ( 'arperiters antili .oincrs oI Aimer-ica AlI (1(). hereli called the lnion, as tilee\clusv reprcsentatll\c of the cn.ilploces elm-plo\ed n the tillow'ing appropriate bargalliingLIllt:All inside cahbinelt I hbricators emiplo ed h,Mar-l.en (ahillts. Inc.. a:lt ii plant in Aria-heim,. (alitirrira.WvI \\t I S Il lIIrall\til ltihdre\v recollil-tioln I'roin the I liori its tlhe exclusie collectice-ha rga;lirllig rel-presenlAltltc of our inside emplo-ce.s.W \ tII I N rctfuse to bargain collecti el\with te llortin. i1 Si olaltil of Sectlion 8(;1)(5) 1ofthe National I.abor Relations Act as amended.h uil rltrall inlmplementing bargaining propos-als subiitted to the l nion as bargaining repre-selntatlc tolr our outside eployees. and h tfail-ing Ito continlu to ull ltorce alnd eft'ct all hetermis anrd conditions of an existinge collectie-bargainilg agreement w\ith the union, or arnother l hbor orgla iza tioni. Ior the req u ired periodof time after giing notice to the Federal Media-tion and ('onciliation Ser, ice and the CaliforniaState C(onciliation Ser ice. s provided bh Sec-tion 8(d) of the National Labor Relations Act asamended.Wi 5s i I No i any like or related miannierinterfere with. restrain-;. or coerce emplo\ ces inthe exercise of the rights guaranteed them bySection 7 of the Act.W[ VrII I .upon request. barga in collectivel ingood I aith itlh the nioni as the exclusive collec-tive-ha rgaini ig representative of( eiploees inthe inside unit and, if' an understianding is243 NLRB No. 8421 I)1( ISI()NS ()f NA I()N \A I AB()R RA I INS B()ARI)reached. emhod anIy Understanlding in a signedagreenien. lthe appropriatc hbargaining g unit is:All inside cabinet ftabricators employed byMar-Len Cabinets Inc.. at its plant in Ana-heim. ('Calilfornila.WIt wii.l make whole all our outside employ-ees for any loss of wages or benefits they mayhave suffered as a result of our unilateral imple-mentation of' our collective-bargaining proposalscovering outside employees prior to September8. 1977. on which date full compliance with thenotice requirements of' Section 8(d) of' the Actwould have been achieved, with interest.MAR-IIN ('ABINIS, ISN(.I)D(CISIONSIAIllMI NI ( 1111 CAStJAMIS T. BARKI R. Administrative LIaw Judge: Illis casewas heard before me at Los Angeles. Calilornia. on Noveni-ber 2 1978. pursuant to it complaint and notice of hearingissued on [)ecember 23. 1977. by the Acting Regional I)i-rector for Region 21. The complaint, alleging violations ofSection 8(a)( 1) and (5) of the National Labor Relations ,Act,as amended, hereinafter called the Act. is based upon anoriginal charge and a first amended charge filed b Orange('ounty District C(ouncil of Carpenters. United Brother-hood of (Carpenters and Joiners of America. A L ('10.herein called the I nionr, on November 4 and I)ecenimber 22.1977. respectivel>. At the hearing, the parties were ac-corded full opportunity to make opening statements, to in-troduce relev;ant evidence. to examine and cross-examinewitnesses, and to file briefi. Respondent and counsel flr theGeneral Counsel timely filed briefl with me. Based uponthe entire record in this case. mn observation of the wit-nesses. and the briefs of the parties. I make the following:IINI)IN(S (1 A I1l. 1ll Atli R 0)R(\NiA\II)N INX)l \1 I)Ihe parties stipulate and I find that at all material timesthe I nion has been a labor organization within the mean-ing of Section 2(5) of thie Act.2lit. I II t (il l) I N I l It I ( )NI) (IA. 71e IlcsIhe principal issues in this proceeding are: (I) whetheron ad after August 4 Respondent refused to bargain col-lectiel3in good faith with the UInion as exclusi e collec-tive-bargaining representaltie of Respondent's inside cabi-net iabricators and outside cabinet installers: (12) whetheron or about Augus 29 Respondent violated Section 8(d)and 8a)(5) of the Act b unilaterally implementing its finaloffer, submitted to the Inion covering the outside employ-ees. without giving the required 8d)(3) notice to the (Cali-fornia State (Conciliation Services: (3) whether the workstoppage b Respondent's inside cabinet ahricators whichtranspired on October 28 was caused b the untfair laborpractices of Respondent; and (4) whether Respondent io-lated Section 8(a)(5) of the Act by withdrazwiing recognitiontrom the Union as the collectie-bargailning representativeof the inside cbinet fabricators.Respondent denies the commission of any untair laborpractices and contends, in substances, that the notice re-quirements of Section 8(d) were complied with insof;ar asthe outside agreement was concerning: that at all tinles per-tinent it engaged in good-faith bargaining within the mean-ing of Section 8(d) and 8(;a)(5) of the Act with respect to theinside emploees: and that it withdrew recognition from theIrnion as bargaining representatire of' inside employees onor abolIt October 31 and thereafter refused to bargain col-lectivel with the nion because it entertained a reasonablybased good-falth dubt as to the majority status of thetInion.B. Priionte Ii itscI. Background factsI. I it BU!SINISS ()I1 RI SlP(IN)N INRespondent is a C'alifornia corporation engaged in thebusiness of fabricating and installing cabinets in SouthernCalifornia. with an office and place of business at 1181 BlueGum Street. Anaheim. California.In the normal course and conduct of its business opera-tions. Respondent annually purchases and receives goodsand materials valued in excess of $50.000 directly from sup-pliers ltocated outside the State of ('alifirnia.The parties stipulate and I find that at all times materialherein Respondent has been an employer engaged in com-merce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.I Unless otherwise specified all dates refer to Ihe calendar year 1977a. 7'1t seting('ommencing in 1967 and for a period of ears thereafteruntil 1972 Cirilo (iomez and Epifanio Flores operated apartnership doing business under the name Reta's Cabinets.In 1972 the enterprise was incorporated, and its namechanged to Mar-Len Cabinets. Inc. ('irilo G(omez becamethe principal stockholder of' the corporation and its pres-ident. Flores became vice president of' the Company. Since1967 Respondent has been signatory to separate collective-bargaining agreements with the Union, designated by theparties as the outside agreement and the inside agreement.I or purposes of convenient indeniification. he term "Union" includesnot only the Charging Party hul also .lcal inion No. 2172. United Broth-erhood o (Carpenters & Joiners of America. AFt. (IO. which administersthe agreement [or the inside cabinet labricators514 MAsR-I N ( BINI 1S. IN(C.respectic el .' I lie lormer cos ers emplo css emplo! led iIn thelowll ing described unit:All outside cabilet installers emploed b Respondetntat construction jobsites located in counties of' I.os An-geles. In(o. Mono. Orange. Risverside. Sain ern;larlilloImperial. Ventura., Santa Barbabra. San l.uis ()bispo.and Kern. ('alifornia.Employees comprising this unit are employees engaged inthe installation of cabinets for Respondent at sarious con-struction jobsites in ('alif'ornia. In October 1977 Respon-dent employed Ifour outside employees.The inside agreement covers employees employed in theifollowing unit:All inside cabinet fabricators emniployed b Respondentat its plant in Anaheim. ('alifornia.BEmployees comprising this unit are employees engaged inthe fabrication of cabinets only at Respondent's Analheimplant. In October 1977 there were six employees in the in-side unit.The most recent agreenent covering outside eployeesexpired on June 15. 1977. while the most recent agreementcovering inside employees expired on July 31. 1977.For a period of' several years prior to 1967 C'irilo Gomezwas a member of the Union. its was lores. In 1967 when(;onez and Flores assumed ow nership of' Reta's Cabinets.Comez resigned his membership and lores retained his.F:lores remained a member of the I'nion at least until Octo-ber 27, 197X.h. Re,.ondcn iile hrgiiiingIn a time period prior to March 3 ('irilo Gomez made adetermination that the ('ompany was not making a reason-able profit. He reached this conclusion on the basis ofprofit-and-loss statements covering the two most recent fis-cal years. ending September 30, 1976. and September 30.1975. respectively. and from 1977 trends which were dis-cernible from accounting statements which he had person-ally scrutinized. From his evaluation he noted that laborcosts were running in excess of 50 percent. a percentagewhich, in his opinion. was unfavorable. In this context Cio-mez testified that in 1974 the C'ompany had bound itself tothe current 2-year collective-bargaining agreements so as toavoid a threatened strike which would have impaired theCompany's capacity to timely complete an important cabi-net order. Because of profit trends, labor cost consider-ations. and the effect of the bargaining agreements. Gomezdecided that it was essential for the Company to negotiateIhese agreements are known more Iormally as: (t) The carpenters I Isouthern counties memorandum agreement and 2) The master labor agree-ment, eleven southern (alifornia residential cabinel, school. and full millmanufacturing laminate. fabricate and cabinet finishing indusirles.' The balance sheet for 1975 reveals a net operating loss of $13,944.18,while the 1976 balance sheet reflects a net operating income it $3.97235. ofwhich S2.151 came from an income ax refund from a prior ear. In percent-age erms. the direct cost of labor and employee benefits oIr the fiscal earending 1975 was shown on the balance sheet to he 61 percent of the total costof sales contrasted to 65 7 percent tr the fiscal ear ending September 30.1976 Officer salaries decreased nearly $18.000 in 1976 as contrasted to 1975collectile-hargaminig terms with the I nioni msllet suitable Itothe "economlic ecds" of the (onmpanr .\ccordinglli.(-mez and his partner. Epifanio Ilorec. pIreparled and dis-patched the following letter dated \March 3 to thle I nllonI'his letter is in regards to our union agrcment theInside .AgreenmentJ which is due to epire June 311.1977. I)ue to economic conditions we ee we cannotcontinue to operate protitahbl we hase heen erAlrttingin the red for the past three ears. At this Inme Itelwe do not wish to continue in the L111on. h we\er weare willing to sit at the bargaining table ild barigaiiiwith ou it' ou , ishIhe follo ving day (Gomez and lores ra smitted anl denti-cally \worded letter to the Union regarding the outside unit.Despite the reference in each of the letters tol an llegedJune 30. 1977. expiration date ftr the agreements. Ihe par-ties stipulated that the March 3 letter reterrJed to the :ntsidagreement due to expire on Jul! 31. 1977. anid the larh 4letter referred to the outside agreement due e\splrc onJune 15. 1977.B5letter dated March 18 the Ln ion1 notiied RCespondcnllthat it could not accept calellation off the outside igree-ment. Thereafter. on March 22. the nion notitied the sIg-nator) prties to the outside agreemlent in writing. that itwished to reopen that agreenment tor amendmenl and mnodl-fication prior to the June 15 expiration date. (Copies of lthiswritten coimmunication were dispatched to) the appropriateFederal and state mediation and conciliation agencies.Subsequentl. by a letter dated March 23 Respondenitnotified the Union that it was not its intention to cancel theoutside agreement, hut that it was simpl, not renewing thatagreement upon its expiration.' T'he memlorandum agree-ment incorporated into the outside agreement pro,ides thatit shall remain in full orce and eflect until June Is. I'77.and shall continue frotnl ear to ear thereatter unless eitherpart} shall gie written ntice to the other of a desire tochange or cancel it at least 60 days prior o lJune 15. 1977.or June 15 of any succeeding ear. It pros ides further:All notices gien to the signator parties to the MasterLahor Agreement hb the L'nions shall constitute sufti-cient notice to the Contractor flr the purposes of thisparagraph. The Contractors and the I[nions shall bebound by any, renevwals or extensions of ilie MasterI abor Agreement and the Trusts Agreements. or anynew agreements agreed to hb the signatory parties tothe Master Labor Agreement unless aln apprtopriatewritten notice is given to the other parts at least sixt,(60) days prior to June Is. 1977. or an' suhsequentyear of their intent not to be bound bh a new. re-newed or extended Agreement.Similarly. by letter dated April 1. Respondent notifiedthe Union that it did not intend to renew the inside agree-ment. Respondent dispatched an appropriate notice of theproposed termination or modification of the inside agree-ment to the Federal Mediation and Conciliation Service onApril 5. The ('alibfornia State Mediation and ('onCliliation"As in the previous March 4 communication Respondenl Ilco rrecttl re-ferred to the expiralion dale of the outside agreement. his time spect\ ing as June 31 I)I(' ISI()NS ()1 N I()NA I.A()BOR RKll AII()NS ()ARI)Ser ice hias no ccor d lat 1 ing received a cop t ( ie A prilIn rspolnse. on April 15 lie I nit notilied Respondentof its idesire to riiodll inl ;aiuenld tle provisiunls of Iheinside agrecitllenll itd telnmitiate such agreenlelt ill theevenil such lliodiictions or aillllenl elnlts were not resolved.(hioe credlibhl testified thait ihen lie dispa;lltched theMarch 3 anld 4 cor(respotdence: he intendel d to negotiatenew; agreeienlts with the I nion.C. ']i' 1trcl' t d II Uht'Io!ialiIoIn mid-May (omeii cont;lacted Michael Merrilll a SanD)iego ('aliftornii, attorney specialiing in the practice oflabor law. In consultingt with Merrill (iomei outlined theeconomic circumstances lacing the ('onmpany and soughtadvice as to the correct manner of' proceeding in order tohonor the obhligation of the ('ompanv to hargain with tileUJnion and reach collectise-barganirng agreement suitableto the economic circurlstances of the C('orpani. In thisconnection, fr Merrill's benefit, (ioime pointed out spe-cific provisions of the agreements hich he felt were partic-ulars burdensomle. As a result Merrill instructed (ionie tocarefully review bhoth the inside aind the o utside agreemenitsand to make specific note of' tile provisions which he feltwere objectionable. Merrill requested (iomice to he pre-pared at their next meeting to suggest ailternaives to theobjectionable provisions. At the second mneeting hetweenMerril and (iomei the agreements were discussed pa;a-graph bh paragraph.In due course Merrill dispatched a letter dated lune 17 tothe inion wherein he reiterated Respondent's intention toterminate the inside agreement upon its expiration. In theletter Merrill also asserted that Respondent was aware of itsobligation to meet and bargain with the nion. 'lhe lettercontained the further suggestion that ift' the U nion desiredto meet t'r the purpose of negotiations, the meeting bescheduled at 3 p.m. on the at'ternoon of June 27 at Respon-dent's premises.Under cover letter of June 17. the linion. through itsbusiness representative rvan Osburn, tforwarded its bar-gaining proposals constituting amendments to the insideagreement. In its cover letter. the Union expressed a will-ingness to meet with principals of Respondent at ann timeagreeable to both parties.One week later, on June 24. Leo iefiner. legal counsellor Southern Califtornia ('onference of Mill CabinetsUnions, which negotiated the 1974 77 master labor agree-ment, the so-called inside agreement to vhich Respondentwas a nonmember signatory. dispatched a letter to MichaelMerrill identitying himsell'f as counsel for the U nion's signa-tory to the inside agreement. lte specified that the letter waswritten on behalf of the Union at the request of' Ervan Os-burn as a response to Merrill's own June 17 communica-tion. In substance, iefner noted ambiguity in both Mer-' Ellen (iomez, wile of ('irilo (Gomez, tesitii ed that in the perlilnalnce ofher office duties on hchalf of Respondenl she prepared aI notficalt in trm inquadruplicate and dispatched copies t "luur dlHerent plrlies." She couldnot recall whether a copy wits dispatched to the ('alhtornia State Mediationand ('onciliation Service.rill's conmtm01111 catiin of Jlune 17 and In earlierconlutniLtIations Journ Respondent relating to the terlirii-tion of existing agreenlents. (etinler requested Merrill toadvise himn precisel3which agreement Respondent intendedto terminate. (effner further expressed the desire of thel nioil to meet at a mutualIl convenient time and place orthe purpose of negotiating should this he indicated h Mer-rill's repls. I hereafter, by letter dated Jul 13. Merrill re-sponded to (iettiner's June 24 communication stating thev illingness of Respondent to meet and bargain with thelnio c)oncerning "Successor" agreements covering boththe inside antld outside employees, Proposals relating to eachsepillate unit of' ermployees were transrlitted to the ilnionunder co er olf the JulN 13 letter.' Subsequentl\ b letter ofJui 2() addressed to rvaanl ()sburn Merrill tn behalf ofRespondent, scheduled separate August 4 negotiating meet-ings relating irst to the inside emploees anid then to theoutside erIiplonces. Both meetiligs were to he held t Re-spotndent's pretmises.Negotiating sessions between Respondenlt and the I ilionwere held on A ugust 4 and 31) and October 26 and 31. A. K.Ahbrailliar associated , kith Merrill's law irm. was present11n behalf oI' Respondent at e;chl ol' the foultlr bargainingsessions.' Merrill was present at the August 4 bargainingsession but was not present at the others. The Uinion wasrepresenlted t all four meetinigs b\ Abe l.evy ,in antorney,anld at the first t hree hargaining meetings union representa-tives Bill erpening and FIrnie Beltran were present. :r an()sburn attended the August 4 and 3() meetings. (iomezattended none o the bargaining sessions. lowever aftereach bargaining meeting he ~sas hriefeJd hb Abraha .2. he alleged ulaWlfu cinducta. 7ic AUXlr t 4 htrgiinltg vcs\ionAt this initial bargaining session Michael Merrill servedas the principal spokesman for Respondent while Abe Levycarried this responsibility for the Union. The parties firstdiscussed the status of the outside agreenment. Levy took theposition that cancellation of' the outside agreement had notbeen accomplished because the FMCS had not been noti-lied as required by Section 8(d) of the Act. Respondentdisagreed with the UInion's position. The Union took thetirther position that Respondent was bound by the newlynegotiated master labor agreement which would cover theoutside employees, and therefore it was not required to ne-gotiate with Respondent concerning the outside employees.I'he parties then turned their attention to certain groundrules which would govern the course of bargaining ftir aninside agreement. They agreed that a contract covering in-side employees would be bargained for "as a whole," and as' hese ploposals relating to he inside agreement are summarized andplaced in perspecrie at Appendix A lomiled rom publicationl. a icounter-p;rt nimodified from an independent analysis of the record, o a helpful andaccurate extraction contained in Generall ('Counsel's brietf.I Ahraham's professional credentials for serving on the negotiating eamrepresenling Respondent have not been challenged. He holds a masters de-gree with a specialization in labor relations and has taught collective bar-ganilg and labor relations at the university level. At the time of negotiatlionshe was associated with Merrill's law firm in the capacit of a lalw clerk andwas alltrending the niversitv of San D)iego La Schoxl.,26 MAR-I.FN CABINETS. IN('they agreed to a provision they could sign off on that provi-sion without committing themselves to the inclusion of thatparticular provision in any final agreement achieved. Fur-ther, the parties agreed that they retained their respectivestrike and lockout rights. They then entered into substan-tive discussions concerning the inside agreement.At the outset the Union advised Respondent that a newmaster agreement had been reached with the ('abinet Asso-ciation covering inside employees and was subject to ratifi-cation on August 16. The Union presented Respondentwith a booklet representing the changes and advised Re-spondent that it was making this available for inltormna-tional purposes only and asserted that it did not represent abargaining proposal. The Union stated that it was willing tonegotiate on the terms of an inside agreement but notedthat the demand for skilled employees was great, and em-ployees would choose to work at wage scales provided inthe master labor agreement rather than at lower rates. Mer-rill stated that it had been "a bad year" for the Emnploer.and he stated his willingness to support this assertion wAithdata. Levy responded that it was not in the best interest ofthe union members to accept a contract with less than theworking conditions of the master agreement. lowexer.Levy assured Respondent that this was not a ake-il-or-leave-it proposition. Merrill then offered to increase 'wages70 cents per hour without a cost-of-li ing provision in acontract of 2 years' duration. The I nion countered with aproposal of a 3-year agreement with a wage increase of $lper hour for each classification. Further. it as the Union'sproposal that certain language changes and ringe benefitincreases and modifications agreed to by the parties to themaster agreement be made a part of any agreement herereached. Merrill responded that all fringe benefits had beendeleted in the Company's proposal. and Merrill furthernoted that the Company was proposing to furnish its nhealth and welfare program. In this repect Merril notedthat the Employer had been 'jacked around" by the trustfbr the outside employees, and this had influenced the pre-sent approach of the Emploer toward co erage tor theinside employees. Levy responded that he would listen toany proposal which the Company desired to make on fringebenefits and would be happy to study that proposal. low-ever. Levy stated that he felt that a bilateral trust such ascontained in the master agreement was in the best interestof union members. Merrill then slated that the C(ompan.wished to do away with the pension fund and have no pen-sion benefits at all. In this regard he stated that few If' anyemployees ever saw the actual benefits of the fund. I.evNreplied that the Union could not agree to that proposalbecause it would not be in the best interest of its member-ship to have no pension program at all. l.evy further notedthe willingness of the Union to look at any health and wel-fare protection package that the Company might suggest.He added that the entire matter of health and welfare pro-tection and a pension fund was negotiable. Merrill thenasked the Union to state its position with respect to theCompany's earlier submitted proposals. Levy respondedthat the Union's own proposals were now off the bargainingtable because a new master agreement had been negotiatedLevy took the position that. as a consequence, the C(ompa-ny's counterproposals to those initial proposals of theUnion had become moot. Merrill agreed to reiew theU!nion's proposals and slated his desire to schedule a subse-quent bargaining session. ev noted that he had no timeavailable until August 30 and suggested that date tfOr thenext meeting. Ihis date as agreed upon. Merrill statedthat he would he expecting to receixe the : nions proposedchanges to the health and wellaire and pension programs inthe mail. The bargaining meeting ended on that note. It hadlasted approxim;ately 45 minutes.'b. he .ui( glsl 30 teclin'As the first order of' substanti e business at this bargain-ing session the Union stated that it understood that sincethe last bargaining meeting the (Compa n! haLd made certainunilateral changes aflecting both the outside and the insideemployees. Abraham, who vas the onl represenatie ofthe (ornpan present at this bargaining mectinrig stated thathe wished to address each group separatel?,. With respect tothe unilateral changes instituted for outside emplo ees.Abraham asserted that the Ilnion could determine the na-ture of those changes b retference to the bainglining propos-als which the (Corpan had submitted with respect to theoutside employ ees. he l nion pressed Abraha l to disclosemore specifically the nature of these changes, and \brahaiadhered to his position that the determination ould hemade through reference to earlier proposa;ls. .brahamnstated that he , as not prepared to discuss ma;lter pertailn-ing to the outside emplo, ees all fuirther a this time.Abralhamr then stated thalt to the best of his knowledge nIounilateral changes had been made with resptect to the insideemplo!ees. lie asured the nion that nianaellient wascontinuing to make pa! mentts to the pension lrind.At this point in thle nleeting lI.e noted thit uliholln pro-posals had been presented to the (Cormpanl and he tatedthat he now \wished to heair the C(')llpiln's proposals.Abrahanm responded that the (ompan'l, was adslancing thesalme proIosals is it did 1II the last meeting, including awage increase of 7) cents per houlr o',er a1 2-cailr period andlanguage changes to the presious co(tract as sublllitted inllthe C(omlanns proposals. In cfflct, the :niion then modi-tied its preslous age proposal of' $1 per hout over the 3-!ear Ihle of tIhe conitract to provide tfor increases of 9() centsper hour tor each of the 3 sears of the contract. plus thelanguage changes previousl? submitted in its other propos-als." he Un Iion asked i manaement had changed its pre-vilous position at all. Abrahaill stated that the (otmipatilwas standing on its proposals made during the bargainingsessioi. lowever. he further stated that it' the nioin ad-,anced proposals thlatl wre attractite to ill.nlctgelilewhich A ould assist the ('Cotpa ny in reaching its goals, theIhc Iircgilllg fin ngs .rc hcd upon the riilen tipuotl l u hich t1 Ceidenc. thT supporting notes \ K A.hrahal;11lld the tcetinlln\ O tMichael Merrill hile I credit the lcstimnorn, it Merrill It the efiect that indiscussing the uiupply-;nd-demrnnd eticlt oIt .lge c4 ale hel.u thal cn-lained in the naster labor greenment the spokntlall lot the nn ndtcialethai unIoIn rntcmher, uultld xercisc their pion ito o rk clc'ahere .at higherage,,. I relect il Illter ncc or nl!l11 Tt Ih. t I llon li.i\ll d e.n ithc A giartl henetil pr-, Morns ,I the illt.iler lahlr I agrclmeitc l li .1 .ikc-lrt-ir-l l c-Ithlts I he noltes ,Ai Ahr.ahm .Ak1n diuring the cOtll.¢ )tI Ithc Ai1tJL 4 tlccing are riLtnlsicti wullh al\ ItICh Inlterprelill.lll I he nic" nlalcter .igremlcln prolrdcd lor mr c l c.inc .rl c n.lt 70 c.rln. 3( 1cenis. .ain 1(l cetl .rcsC'[ilmc. \ OCr lc 1 i cir rirll ot thait agreement I)2( ISI()NS ()F NA IO()NAI. I.ABOR RELI.AIONS BOAR)Company "might have different proposals." Ahrahamstated that Respondent could not he competitive at thewage levels proffered by the Union. Additionally. Abrahamnoted that the Company was advancing a new proposalcalling for the deletion of section 6 of the former masteragreement and the substitution of language indicating thatinside men would be paid what the outside men were cur-rently receiving in the event the inside men were assigned todo unit work. Tlhe Union labeled this as "movement back-\ard." lowexer. Abraham responded that he did not soview the matter.' fie noted further that the Company wasreinaining "'pat" on its present proposals, including a"staunch" position on the 70-cents-per-hour wage increase.lowever. Abraham noted that this 70-cent increase couldbe "broken" or allocated in any manner acceptable to thet nion. In this connection the Union noted that the ('om-panin was proposing to delete section I of the master agree-ment relating to wages. Abraham confirmed this. observingthat the Company agreed to language which would committhe Company to pay the wage scale agreed upon by thepartics during the course of' the instant negotiations.At this point in the meeting the Union asked Abraham tostate the ('ompany's position with respect to paragraph 2(a)(overtime) of the master labor agreement. Abraham askedthe I'niion i it intended to go through each and every sec-tion and subsection of that agreement in order to determinethe (ompany's proposals. [le received a response to theeffect that this was what the Union had in mind. Abrahamthereupon stated that the Company was adhering to theearlier submitted proposals discussed during the last bar-gaining session. The Union urged the ('ompany to sign themaster labor agreement and inquired why the Companywas "so much different" from the other cabinetmakers cov-ered by that agreement. A discussion followed with respectto the nature of bargaining.At this juncture the Union asked to see the health andwelfare plan which the Company was proposing as a substi-tute for section 17 of the master agreement. Abrahamstated that he did not bring the plan with him but that if theUnion wished to review it, he would send the Union thedetails. The Union took exception to the Company's inabil-it' to submit the details of the plan at that time but notedthat it did desire to have the information dispatched to it.The discussion then turned to the pension plan. Abrahamstated that the Company was proposing no pension plan.The Union then noted that the Company had liberalizedthe service requirements to qualify for paid vacation. Abra-ham verified this, and he summarized the details of the pro-posal. The Union then asked why seniority was beingdropped, and Abraham answered that a seniority system"breeds inefficiency" and deprives the Employer of theright to assign his workers to the jobs for which they arebest qualified. Abraham further noted that in order to stayin business the Company had to have an opportunity to runan efficient and effective shop. He asserted that seniorityH Respondent had implemented its previous written proposal of $12 perhour fir outside employees. up from the prior s$980-per-hour level. Respon-dent took the view that this resulted in an actual indirect benefit to insideemployees realizable as a consequence of the Company's new proposed sec6."deters" that eflort. The Union then noted that the arbitra-tion clause (sec. 10 of the master agreement) was being de-leted and stated that this allowed the Employer to termi-nate employees without just cause. lie asked if it were theintention of the Company to provide for no arbitration pro-cedure. Abraham answered that this was the intention butstated that although the grievance and arbitration proce-dures were being deleted, this did not necessarily mean thathe Company would terminate employees arbitrarily or dis-criminatorily. He also stated that, to allay, the I nion's ears,the Company would agree to language which in principalexpresses the concept that the [tmploy er would not dis-charge employees without just cause. In context of' this dis-cussion the Union observed that deletion of section II)would give the Union the right to strike over anN disputeduring the term of' the agreement.2Abraham respondedthat although section 10 was being deleted, the ('ompanywas also proposing a no-strike proposal. I ev reviewed thisproposal and asked if' this were still the ('ompany's pro-posal. He received an affirmative answer. I he I nion coun-tered that it would accept a truncated version of' the ('om-pany's no-strike proposal. provided the ('ompany wouldaccept the arbitrationl provision in the present contract. I'he('ompany's no-strike proposal was as follows:It is underst:od and agreed that neither the onion northe employees shall advocate support, or engage in astrike, slow-down, sit-down, or other tactic which in-terfires with or delays the [!mployer's scheduled pro-duction. The Union agrees that it will take all neces-sary steps to bring an' such action to immediatetermination, upon request of the t'mployer. and thatits failure to do so will subject it to liabilit5fr ansfinancial losses incurred by the employer, including.but not limited to operational expenses. loss profits.attorne lees and court costs. he Union specificallywaives fir itself and the employees any otherwise la\w-ful right to observe, or to refuse to work behind, apicket line.The lInion proposed to accept all language of' the proposalsup to and including the words "immediate termination" asthey appear in the second sentence of the Company's pro-posal and to delete all language appearing thereafter. Abra-ham responded that he would like to leave that proposal onthe table and to return to it later. The Linion acquiescedand thereupon stated that it wished to withdraw its pro-posal [sec. 20(m)] relating to the posting of a bond by anemployer becoming deliquent in health and welfare andpension payments on more than one occasion during thecontract term. Abraham accepted this withdrawal. here-upon, the Union proposed deletion of section 9 of the con-tract relating to the joint labor-management study commit-tee and requested a statement of position from theCompany with respect to section 7 of that agreement relat-ing to the rights of union representatives. Abraham statedthat the Company desired to delete section 7.The Union then requested a statement of company posi-tion with respect to section 8 dealing with rights and privi-leges of shop stewards. Abraham stated that the Companywished to delete that section and asked if there was any2 I specifically credit A. K. Abraham in making this findinding528 MAR-I.IN CABINI'S. IN('good reason swhy this should not he done. The nion re-sponded that the shop steward is alwa xs accorded superse-niority. Abrahaml labeled this a "specious" argument andstated thait the C(ompany was adhering to its proposal todelete section 8. The lUnion responded that supersenioritwas justified in order to protect the shop steward fromil ter-mination for his union activities and also to vest greater jobsecurity in the shop steward as an incentive for him to workin harmony with the Employer in increasing shop eficiencyand minimizing grievances. Abraham stated that he wasnot convinced.The Union then asked for an explanation for differentiat-ing between the Company's operation and those of compa-nies that had signed the master labor agreement. Abrahamstated that management wished to stay in business. and thathe would be willing to demonstrate to the I nion that theCompany was operating "in the red." ie added that theCompany would open the books to the lUnion. The Unionresponded that it was not its concern it' the Company wasnot operating at a profit and asserted that it would be moreappropriate to ascribe this lack of profit to mismanagementrather than to labor costs. The :nion spokesman addedthat the Union did not intend to work fr substandardwages just because the ('ompany did not know how to runits business. Abraham asked again if the Uinion wanted tolook at the hooks and received a negative ansswer. with theexplanation that this involved a management functionwhich the Union did not intend to fulfill.In connection with this discussion the Union again statedthat it did not know what differentiated the Company fromthe other enterprises that had signed the master agreement.In explanation it was stated that substantial differences ex-isted and possibly some of the terms and conditions of thatagreement would not apply to the Company. In this contextthe Union summarized factors which it believed would dif-ferentiate one enterprise from another but noted that noneof these factors was applicable to the Company. The Unionadded that it had no reason to consider the Company to beany different from any of the other employers signatory tothe master agreement. The Union spokesman warned thathis organization was considering economic action. Abra-ham asked if this meant that the Union would sign only themaster agreement. The Union answered in the negative andstated that it would be happy to negotiate "every singleissue." This led to a discussion of whether the master agree-ment fixed the minimum proposals being advanced by theUnion. The Union stated that it would not accept wagerates lower than those contained in the new master agree-ment. The Union took the position that the service of oneunion member should be as valuable as the services of thenext and should not be placed in different classes or catego-ries.The parties agreed that the meeting should be terminatedat this juncture, and they scheduled a subsequent meetingfor September 12. The meeting lasted nearly 2 hours."'Ihe findings , th respect Io he o'currences atl Ihe Augius 31g meetingare based primalrlls upon the note aiken h 'hralh ilam during the course othat meeting I ha.e also relied upon Ihe slpulaled docuitent containing thewritten sumnilar prepared hk Abe I as relailing to the subject meeting andihe esllmolls o A K AhbralhalC. 11 .7t'I'M V C 7t'tlLA ()1i1%1t' 1'l tlt'tl O h iOn August 5 Merrill dispatched a letter to l.e\ on thetopic enumeralted aIs "collective-bharglining for oulitside e1m-plotees of kMar-Len Cabinets. Inc." The content tl the let-ter was as f'ollovs:This will confirm our discussiolns at the )i)strlctCouncil of ('arpenters' office mn Santa Ana oln \Augst4, with regard to those employees otf Mar-l et. Inc.represented or collective harga;ing purposes hby theOrange County District ('Council. Ater a dliscusSio 1and review of correspondence. it ;ass agreed that Mar-I.en Cabinets Inc. gave timely notice to the union ofproposed termination of' the agreement expiring .liune15, 1977. However, you stated that 1Mar-len ('abhinets,Inc. did not give the 30-day notice to the ederal Me-diation and Conciliation Service specified in §8t(d the NI.RA. and that the Orange (ount\ D)istrictCouncil was accordingly taking the position ihalt tilheexpired agreement asas not properly terminated :andtherefore your client considers Mar-l.en to he boundby the recently negotiated agreement co'ering outsideemployees. You advised me that the lonlh basis toryour client's contention that Mar-l.en did nt properterminate the expired agreement was the lack of noticeto the FMCS.You further advised that our client is usllmi tonegotiate any point with us insofar as a modhtiedagreement might be concerned. because it cnIteIndthat Mar-l.en is bound hb the recently executed collec-tive bargaining agreement.Our position is entirely different rolm that ll hichyou stated; we contend that Mar-l.en did give ourclient proper notice of proposed termination off theagreement expiring June 15, and it does not consideritself bhound by any successor agreement. It has ex-pressed its interest in negotiating a modified agree-ment. and it continues to he willing to meet wsith \ouand bargain in good faith to reach a ness agreement. Itis not willing to sign the recently negotiated standardagreement.The negotiating proposals offered by Mar-len ('ahbi-nets. Inc. with regard to the outside employees aserecontained in my letter dated July 13 to I.eo (jetfner.copies of which were directed to your clients at theDistrict Council. Mar-Len ('abinets. Inc. ill imple-ment those proposals. and discontinue adhering to theprovisions for wages, hours and working conditions setforth in the agreement expiring June IS. 1977 effecti.cwith the opening of business on Monday, August 15.1977. If your client changes its position and wishes toenter into negotiations over wages, hours and s orkingconditions for the outside employees. we ill makeourselves available through Saturday. August 13, tomeet with you to negotiate a modification af t he agree-ment expiring June IS. 1977.Thereafter, on or about August 8. Respondeitn m;iilednotices to the Federal Mediation and ('onciliation Ser\iceand to the State Mediation and Conciliation Ser\ice to theeffect that a labor dispute existed belseen Respondernt andthe Union concerning the outside ernpl!ces. DI)FCISIONS (): NA IIONAI. LABOR R.AFIONS BOARI)Subsequentl\. by letter dated August 19. Respondent no-tified each of its outside employees that it was implement-ing certain changes in wages and benefits. The text of theletter read as follows:This will confirm our discussion of 8/19/77. Theunion has refused to negotiate with us for a new collec-tive bargaining agreement covering your employment.We proposed to them a new hourly rate of $12.00 with-out any employer-paid fringe benefits. Effective todayyour pa) will be based upon this rate, as you wereadvised this morning.We are still willing to negotiate with the union itthey change their position & agree to negotiate. Underthe terms of our proposals to the union, the union shoprequired was deleted. You are free to remain a unionmember if you wish to do so, but you are not requiredto be a union member in order to continue working forMar-Len Cabinets Inc. We appreciate our under-standing and the good work ou have performed forour company.On August 19 Levy responded to Merrill's letter of Au-gust 5 as follows:This is in reply to your letter of August 5. 1977 re-garding your client Mar-len Cabinets Inc.Your statement of our position with reference to the"outside agreement" is correct. I would, however ar-gue with your interpretation regarding your client's po-sition. According to the agreement that your client hasexecuted in the past, he is bound by any renewals orextensions of the existing agreement unless he givesproper notice. He did not do so and therefore it is ourposition that your client is bound to the CarpentersOutside Agreement at the present time.I note. with great interest, that you do not make anymention of the fact that Section 8(d) of the NLRAclearly states that an agreement may not be terminatedwithout giving the notice required in that Section. Ad-mittedly, by you, your client did not give such noticeand he is, therefore, bound to the continuing outsideagreement.I note with interest that you make no reference tothe fact that we decided and agreed to continue nego-tiations on August 30th at I I a.m in our office locatedat 1200 North Main Street, Suite 206. Santa Ana, Cali-fornia, concerning the "inside" agreement. I thoughtthat this was scheduled. If it is not please let me know.Thereafter, on August 22, Merrill wrote to L.evy as fol-lows:As you know, we are in complete disagreement withthe position stated in paragraphs two and three of' yourAugust 19 letter. Even assuming that Mar-Len ('abi-nets, Inc. did not earlier give notice to the Federal Me-diation and Conciliation Service, that does not bindthem to a successor agreement. Further, they have per-formed their bargaining obligation fully by presentingyou with negotiating proposals and stating their will-ingness to engage in good faith bargaining to reach amodified collective bargaining agreement.My letter did not refer to the August 30 meeting.because I intended no change in the arrangements ear-lier agreed upon. We shall plan to meet with ou onAugust 30. as indicated in your letter.d. N'golirion.l rshedhled compati /proposals sulmitedOn September 9 Merrill wrote to L.evy advising l.evy thatit would be necessary to cancel the negotiation conferencescheduled for September 12 and reschedule it following theconclusion of Levy's vacation on October 10.4 Merrillasked l.evy to contact him to make mutually satisfactoryarrangements for further negotiations.Thereafter, on September 13. Abraham dispatched tol.evy a summars of the Company's medical plan to coverinside employees. On September 19 Abraham dispatched acommunication to Levy correcting the proposal in certainparticulars.On October 13 l.ev' sent a letter to Merrill advising Mer-rill of the desire of' the Union to meet at 2:30 p.m. onWednesday. October 26. for the purpose of resuming andcontinuing negotiations. Merrill responded by letter of Oc-tober 18 agreeing to the suggested date and noting that oneof the items the Company wished to discuss would be thematter of trust fund contributions."'e. The October 26 hbargaining eetingAt the outset of the meeting the Union confirmed that itwas withdrawing section 20(m) [bonding] both as to thelanguage of the former collective-bargaining agreement andthe proposed modification thereof' The discussion thenturned to the question of the trust fund contributions. TheUnion stated that it could onl,, surmise that the trust wouldrefuse contributions from nonsignatories such as the Com-pany in order to aoid a violation of Section 302 of the Act.A discussion followed wherein Abraham expressed concernthat the employees be assured some interim health and wel-fare coverage. Hle suggested that the negotiations shouldcommence with a discussion of the (Company's own healthand welfare proposal. Thereupon, the Union compared thecompany plan to that in existence under the master agree-ment. The Union stated that it discerned substantial differ-ences in the two plans. Abraham responded that he did notdiscern those differences except in the obstetrical care, andhe asserted that the Company was willing to discuss theaddition of that type of coverage inasmuch as the Unionplan contained it. The Union noted that its plan also haddental and vision coverage and asked Abraham the cost ofthe Company's proposed plan. Abraham responded that itwas $57.70 with maternity benefits. Ie asked the cost of theUlnion's plan and wvas told that the cost presently was$85.55 with scheduled increases to $120.15 by August I.1979. The Ulnion added that while negotiations were goingon if Respondent would sign an agreement to make contri-'4 here is no suggestilon nor is 1t alleged that dilatory tactics cre Involxed.hi Intlrmation In the possession of he (Compan, suggested Ihal the affih-ated trust funds had been instructed by the Union not Io accepi ringe hene-fit conributions fromn employers not signatilor to the current master aigree-ment.530 \MAR-1FN (ABINI.IS. IN('.hutions to various trust funds. including the pension fund.at rates provided fo'r in the old agreement the t.'mon wouldaccept this a a limited agreement and as a legitimalemeans of avoiding a violation of Section 302 of the Act.Abraham replied that under the ground rules established atthe outset of the negotiations the parties could not fragmentagreement on terms hut had agree to the whole contractle noted further that no problem would arise if the partiescould achieve some "overall agreement" during the courseof the present session. The Union interjected with an in-quiry as to whether there were an' changes in the ('ompa-ny's pension proposal. Abraham answered that there werenone. Abraham answered. however. that the Compan wasproposing a 4-sear agreement with a wage increase of 70cents per hour the first year. no increase the second searand a 10-cents-per-hour increase in both the third andfourth years of the proposed agreement. Abraham notedthat this proposal was conditional upon union acceptanceof Respondent's health and welfare proposal augmented ban option to the employees to have either maternity or den-tal coverage proposal and upon the further condition thatthe proposal be put to a secret-ballot ote of the insideemployees, with implementation conditional upon a major-ity vote of those employees. The Union countered with anoffer of a 3-year contract with a wage increase of 85 centsper hour each year. Abraham inquired if this meant thatthe Union was rejecting the wage and health and welfareproposals just proffered. The Ulnion replied that it was re-jecting those proposals in view of the fact that the healthand welfare proposal represented a reduction in benefits.there was no provision for a pension fund, and the wageoffer did not meet the Union's wage demands. Abrahamnoted that he failed to discern the connection betweenhealth and welfare benefits and pension benefits, and a dis-cussion of this ensued. This led to a proposal b Abrahamon behalf of the Company that each employee be coveredby life insurance at a value of $7,000 payable upon thedeath of the employee if the employee at that time is in thecompany employ.The Union did not respond directly to this proposal butnoted that it believed company insistence upon the deletionof the arbitration provision coupled with insistence on a no-strike/no-lockout clause constituted an unfair labor prac-tice under the Act. The merits of this statement were evalu-ated, with the Union noting that the Company had neverbeen required to go to arbitration with the Union. Abra-ham then focused discussion on the Company's wage andbenefit proposal. The Union stated that it rejected the pro-posal except that it accepted the 70-cent-per-hour wage in-crease proffered by the Company in the first year. TheUnion added, however, that it would accept this first-yearincrement providing the Company agreed to an 85-cent-per-hour wage increase during the second and third years ofa 3-year agreement containing a cost-of-living provision.Abraham replied that the proposal earlier put on the tablewas conditional, and as the Union was rejecting the healthand welfare proposal it was. in fact, rejecting the entirewage proposal. The Union stated its disagreement with thatview of the matter and noted that it would accept the Com-pan 's life ilsurance proposal but till ,staniled .a pensionlThereupon Abraham asked it tile l nlll uiidertlnod thatthe C('onpans's proposal had been conditinrl;l .liid theIl ioll stated that it hiadl no such uniderSllldt.ilig and hadlindicaited lhat it as' wkilling to accept. Ahrahiani asked ifthe I nion had other proposals aind rtecCTixd a illigt] c all-swer. Abraham then inquired i this representled thet nionl's finall offer anid ls Ill that the I. nlon had1111 l\lenough and was, not going to go throuh i " haride." I heLInion charged that the (ompan;n\ had been h;argaining bad fiith. Abraham; ;asked it the tl Mon had "re;all\ cn-ceded i the wages" and inquired furlher whl t asthought that the prties were goil g through a cha rde. I heIrnion answered thait the ( oimpln r1 deJellor froni theprior agreement went to the heart (If whiat had hbeen oinon in the industry fOr the last 35 ears. \brhiah;in stited th;athe understood thllt the cl did not require une olf ie par-ties to agree with the other ld asserte d Ialit the ( n n11111\was still anxious to talk, hut thal It there cere going h beno further "mooement" then it appeared fiat the piartics,were at impasse. he t lnion asked if the parties were atimpasse. and Abraham responded that he did not thinkthey had reached that poilt becaus e the nion hd aidthat it had not made its inal offer. and Abraham a;nsweredin the negative, obser ing that there was much of lthe coin-tract to discuss. Hie stated that only w ages and health indwelfire had been explored. ie added th t the ( ompainknew that the Union had not presented its final oier. ndso he surmised that there must be some room for agree-ment.At this point the U nion asked if the position of the (onm-pany on union security had been altered. Abraham n-suvered that it had not altered and urged the L nion to howwhy the Conmpan!'s position should he different. TheUnion asked if' this was the ('onpan's final position onunion securit Ahbrahm slated that there was still room toragreement and inquired about an ageny shop or a mainte-nance of membership arrangement. Ihereupon the Ilnionoffered to accept an agenc shop provision hereb, theemployees would not be required to loin or remain mem-hers of the Union but must pa! the L nion a monthly ser-vice fee equivalent to monthly union dues. Abraham coun-tered with a proposal that one-quarter of the service fee oto the Union to cover representation costs and three-quar-ters of the fee go to charity. This was to he on the conditionthat all present employees who wished to do so would bereleased from membership in the Union when the contractwas signed. giving them the option of pay ing the ser, ice feeas opposed to membership dues. Abraham noted. in thisconnection. that the Company was interested in protectingSection 7 rights of employees nor to join a union as well asto join one. The Union offered no immediate response tothis proposal but asked about the paid holiday provision ofsection I I of the existing contract. Abraham requested theUnion to respond to his agenct shop counterproposal. andthe Union suggested that the proposal he tabled until thenext meeting. The Union suggested that the present meet-ing be terminated. It had consumed approximatel 2 hours."I  Il)t (ISIONS OF NATIONAL. LABOR REIL.AI IONS BOARI)Ahraham suested that a meeting he held the follo'singFriday. hut the Inion stated that Monday. October 31. wasthe earliest thai it could meet. The parties scheduled arectlin tor 10:3( a.m. .on Monday, Octoher 31.'I. I/it et'ents /' October 7At approximately 2:30 p.m. on October 27. ('irilo Ciomezobserved union representatises Terpening and Beltran,salking through the parking lot on shop premises. Comezapproached Beltran and asked him why he was there. Bel-tran responded that he had come to "pull the men" andiomnle responded. "What do you mean you've come to pullthe men? We are still in negotiations. aren't we?" Gomezwas in'formed that the action was being taken because theC'ompany had no contract. Gomez answered, in substance.that this was true, but that there wits a further negotiatingmeeting scheduled for the following Monday. Terpeningand Beltran asked permission to do so, and they proceededtoward the shop. (omez followed, and the union represen-tatives walked into the shop and started talking to the em-ployees. (omez intervened at this point, and to minimizethe expenditure of' time he informed the employees togather in a specified area so that the union representativescould talk with them as a group. The employees assembled.Present were Elpidio Gomez, brother of Cirilo Gomez; Ed-die Garcia: Oswaldo Godoy; Caesar Martinez: and Epi-fanio Flores.'" Terpening told them that the Union had de-cided to call a strike for the following day because therewas no contract.' Elpidio G(omez responded that there hadbeen no contract since August 31, that the contract hadexpired. He asked why after 2 months of waiting the Unionwas pulling the men off' the job. Some of the other employ-ees inquired why the Union's first contact after the expira-tion of the contract on August 31 had been for the purposeof notifying them that they were being pulled off the job.Elpidio Gomez noted that most of the group had been inthe Union for a long time and inquired why the Union hadnot had the courtesy of at least informing the employees asto the course and progress of negotiations. Other inside em-ployees stated their desire to know what was being negoti-ated by the Union on their behalf. Some dissatisfaction wasexpressed with respect to some of the terms of the previouscontract. The union representatives did not address thesestatements and inquiries.l9The employees were told that a1, These findings are based on the stipulation of the parties. the documentssubsidiary to that stipulation, and the testimony of A. K. Abraham. I creditAbraham's testimony to the effect that the Union agreed. in principle, to theconcept of an agency shop, but it is clear that the parties were in disagree-ment on the important substantive issues of the distribution of fees to begenerated by application of this provision, and that, in a realistic sense,. theparties achieved no accord on the Company's agency shop proposal.i" Elpidio Gomez was employed at pertinent times as a cabinetmaker andheld no ownership interest in the enterprise. I do not credit Elpidio Gomez'testimony to the effect that Bob Lynn was present at this meeting.' The foregoing is based upon the credited and undisputed testimony ofCinlo Gomez.l' The testimony of Cirilo Gomez supports these findings. Gomez was notdefinitive with respect to the identity of the individuals other than himselfwho raised these questions, nor did he define the areas of employee dissatis-faction with the previous collective-bargaining agreement.picket line would be established the fl'llowing morning.F:mployees inquired whether they would be able to workbehind the picket line, and they received no answer. 'I here-upon Cirilo Gomez addressed the union representatives in-quiring, "If you are going to set up a picket line out in frontof the shop and they employees as union members crossthe picket line, they are going to he subject to being lined.aren't they?" He received no answer, and he repeated thequestion. Again. no answer was given. The meeting termi-nated on this note, and the union representatives left thepremises.!"g. The p'iAclinlg (afl rc'ltred o 'nixtsCirilo Gomez arrived at the shop at approximately 7:15on the morning of Friday, October 28. Terpening was pa-troling outside the shop with a picket sign reading "Mar-Len Cabinets. On strike. No contract." No other picketswere patroling the premises. I'he inside employees were as-sembled in the parking lot. Gomez approached the employ-ces. and one of them recounted an occurrence in anothershop where union members had crossed the picket line andhad been subjected to fines. 'he employees expressed inde-cision as to whether to work or observe the picket line. T'heemployees milled around in the parking lot for 15 minutes,at which time employee Bob Lynn told omez that hewanted to go to work. Gomez responded that work asavailable and Lynn could go to work, but Comez addedthat he did not want the employees to encounter trouble bycrossing the picket line and incurring a fine from the Union.Lynn stated that he wanted to work, and Gomez told himthat in order for him to work behind the picket line withoutbeing fined by the Union he would "probably have to re-sign" from the Union. Gomez advised Lynn to check withthe Union. Gomez again added that he did not want theemployees to get into any trouble. Lynn stated that hewould check back with Gomez.Another inside employee, Juan (;odinez, also informedGomez that he wished to report to work, and Gomez gavehim the same instruction that he had imparted to Lynn. At7:30 a.m., the normal starting time for the shift. Gomezproceeded to open the door and go into the shop.Some 30 to 60 minutes later Lynn contacted Gomez bytelephone at the shop. Lynn told Gomez that he had talkedwith the financial secretary of the Union about resigningand had been told that he could not resign because it wasagainst the Union's constitution. Gomez was not aware ofany constitutional prohibition against resignation, and sohe put Lynn on hold and contacted his attorney. MichaelMerrill. He relayed Lynn's statement to Merrill, and Mer-rill advised Gomez that the Union could not prevent Lynnfrom resigning, and that Lynn could resign if' he chose to doso. Merrill advised Lynn to submit any resignation whichhe wished to offer by certified letter or to deliver it in per-son. Gomez conveyed this information to Lynn, who toldGomez that he was going to resign and would come back to:' The findings Aith respect to the picket line inquiries are based upon thecredited and undisputed testimony of ('irilo Giomez.532 MAR-I.IN (CABINE IS IN(Cwork. (iomez stated that this was entirely up to I.N nn. I.) nnresponded that he was going to draft a letter of' resignationimmediately and asked if' he could come hack to work. (Go-mez then asked Merrill if this would he satislactor andiMerrill gave him an affirmative answer. I.vnn was told thatit was satisfactory tfor him to return to work. I'hereaftterLynn came to the otfice of Respondent and presented toEllen Gomez two letters dated ()ctober 28 addressed to theUnion. One of' the letters was in script and the other wasprinted: both contained the following text: "1 Robert l.snnherehb resign my membership from the [Inion 2172."Both letters bore the purported signature ofl Robertl.ynn. Lynn asked Ellen Gomez to dispatch the letters bycertified mail. and she did so after afixing the necessatpostage which the Company supplied.2IL.nn reported atapproximately 10 a.m., telling C(irilo Gomez that he hadsent his letter of resignation to the Union. I nn returned towork .2After working hours on Friday. October 28, Edtie Gjar-cia also contacted Gomez by telephone and told him thathe had contacted the Union and had been told that hecould not resign because there was a strike in progress anda labor dispute existed involving the Ulnion anti Garcia'sEmployer. Garcia told omez that he was available forwork the following day, hut Gomez told him that he did notwish Garcia to get in trouble with the Union and he fined.Gomez added that there was work available, hut the picket-ing was still in progress and as a union member he wassubject to being fined. Gomez mentioned that to avoidbeing fined Garcia would have to resign from the Unionbefore returning to work. Garcia stated that he would drafthis letter of resignation that evening and mail it. Garciatendered his resignation on Saturday, October 29. His letterdeclared his resignation effective October 29. Garcia re-turned to work on the date, telling Gomez that he had sentletters of resignation to the Union. Although the picketingcontinued on Saturday, October 29. both Garcia and Lynnworked in the shop. They were the only employees whoworked behind the picket line on October 29.?2On October 28 Epifanio Flores tendered his resignationfrom the Union after having informed Wendle Decker. sec-retary of the Union, during the course of a conversationwith Decker that he was resigning his membership in theUnion effective October 27.24 Thereafter, on Sunday eve-ning, October 30, Elpidio Gomez prepared his written resig-nation, and on Monday, October 31. at 7:30 a.m., Gomezreported to work at the shop. A single picket patroled theshop premises, and as Elpidio Gomez passed the picket pre-paratory to reporting to work he handed his written resig-nation to the picket. He then went into the shop and told21 Ellen Gomez performs office duties and holds an ownership interest inthe Company.2 The foregoing findings are based upon the credited and undisputed tes-timonies of Cinlo Gomez and Ellen Gomez. as well as documentary evidenceof record. Ellen Gomez was unable to explain why Lynn presented her withboth a handwritten and printed letter of resignation. but she credibly testi-fied that this was the form in which the communications were presented toher by Lynn.21 The credited testimonies of Clrio Gomez and Ellen Gomez support theforegoing findings. I have also considered the stipulation of the parties whichis consistent with these findings.2u Flores and his wife hold 50 percent of the st.k of RespondentCirilo Gorimez that he had resigned rom the niont and wkasread to go to work. Gomez returned to work: (iarcia andI. nn were also working. (omez had had no prior know l-edge of the resignation of Garcia or I. nn from the I inlloi'Ihe parties stipulated that on October 31 Juan (Godineztendered his written resignation from the nion. he cred-ited testintons of Ellen Gomez reveals that she prepared thetypewritten colimmlunicaltiol, to the Linion. addressed the en-velope in which it was dispatched b. certified mail pre-pared the certified mnail formis, anid aflised the necessarNpostage. She had earlier performed the satme ser, ices for[:lores I'he stationary, envelopes. alcd postage. totaling$2.08, were provided b the (ompan ()n Mlondas mniorn-ing, October 31. arciat. (odinez, Elpidio (iomez. andI. nn reported for work. No picketing transpired on I lues-day. November I. or at ans time thereafter.B! written communications dated November I ()Owaldo(Jodoy and C'easar Martinez subnitted their resignationsfrom the Union effective November I and 3, respectiely :'-h. The it iilidralsl t 'rccr*ognlinOn Frilda evening. October 28. Cirilo ome; had in-formed Merrill and Ahraham of the conversation which hehad had with l.ynn concerning Lonn's desire to return towork and resign from the U nion. The follo ing day. Octo-ber 29, Comez contacted Merrill and Abraham and toldthem that Lynn and Garcia had returned to work behindthe picket line. On Monday morning Abraham went to theplant at approximately 7 a.m., and when he arrived he ob-served Terpening picketing. As he watched from his an-tage point. Abraham observed Elpidio Gomez hand a pa-per to Terpening and proceed inside the shop. Then he sawGarcia approach Terpening and go into the shop. There-after. (iodinez came into the shop and spoke with (CiriloGomez who had arri ed on the scene. Abraham heardGodinez converse in Spanish with Gomez.:' Gomez in-formed Godinez of the risks of being fined for working he-hind a picket line. Gomez offered Ellen Gomez assistance inpreparing Godinez' resignation should he desire to resignfrom the Union. In this connection, however, Gomez re-quested Godinez to wait outside the shop until such time asEllen Gomez reported for work. Later Abraham observedEllen Gomez arrive and saw Godinez and Ellen omezengage in conversation. He then observed Ellen Gomeztype some material and present it to Godinez who left theplant and presented it to Terpening. Thereafter Godinezcame in the shop and went to work.Some 15 minutes later Abraham observed Godoy enterthe shop and heard him tell Cirilo Gomez, in effect, that hedid not wish to work behind the picket line, and he hadsecured a job elsewhere through the auspices of the Union.2 The findings with respect to the resignation of Flores from the nionare based on a stipulation of the parties. The findings with respect to theresignation of Elpidio Gomez are based on his credited and undisputed tes-timony. The precise content and working of Gomez' resignation is not con-tained in the recordis Documentary evidence of record supports this conclusion.7 The record establishes that Cirilo Gomez was bilingual was skilled inthe Spanish language as well as English.533 I)t( ISI()NS ()f NAI I)NAI. I.ABOR R.AI IONS BOARI)Sonic 30 linutes later Abrallhall obsered another eil-ployee speak with (ioomez and heard his inquiry about thestatus of negotiations. (omeZ told him that there would hea meeting, and the employee said that he would check hackwith (iomnic aroun ld noon. Ihe employ ecc lefl't'Thireafter (;oniez and Abrahaln discussed the implica-tions and ramifications of the resignations, and they placeda call to Merrill. In a joint telephone conversatlion Merrill,Abraham and G(ome discussed the resign;ations, the reac-tion of the employees to the meetiing with the union repre-sentatives on the afternoon of October 27. the apparentfrustration of the employees because of' their inability toobtain instructions and information concerning their rightsor obligations with respect to observing or working behindthe picket line, and their apparent disenchantment withtheir inability to obtain information directly from unionrepresentatives concerning the piogress of hirgaining. l)ur-ing the course of the conversation they discussed the legalramifications of attending the negotiating session scheduledfor that day. Merrill advised (iomez that the ('ompanyshould withdraw recognition of the Union on the basis ofinformation which had been imparted to Merrill by (iomeand Abraham during the course of their telephone conver-sation and during the previous days. 2Gomez testified that he relied heavily upon the profes-sional advice of his attorneys in dealing with the Unionover the terms and conditions of employment covering theinside employee group. tHe testified further that he desiredto reach an agreement with the nion, and that followingeach of the bargaining sessions he met with and was briefedby Merrill and Abraham concerning the progress of nego-tiations. As a result of these consultations and on the basisof information imparted to him he reached the conclusionthat neither economically nor financially could he operateunder the terms which the Union was proposing for a newcontract.Merrill testified, in substance, that economic exigenciesconfronting Respondent "in a large sense" dictated the pro-posals fashioned for submission by Respondent during thecourse of bargaining. Merrill further testified that deletionof the union-security provision of the existing agreementhad economic significance in that employees obligated topay dues under a union-security provision predictably lookto their employer to offset that expense in the form of' in-creased wages. Moreover. Merrill testified that the Unionhad interpreted the existing union-security provision in anunlawful manner so as to require membership as a condi-tion of initial employment, and this exposed the Companyto potential unfair labor practice charges at the hands ofthe existing complement of employees and to predictablelitigation costs.012 Abraham's testimony does not disclose the identity of this employee. butthe context of his testimony suggests that it was either Flores or Martinez.2' The foregoing findings are based upon a consideration of the creditedtestimonies of Cinlo Gomez, A. K. Abraham, and Michael Merrill.30 Merrill testified that the Union had insisted that Gomez' sons perfectunion membership as a condition of initial employment with the Company.but he was not specific with respect to dales nor did he proffer any furtherdetails with respect to the asserted unlawful interpretation accorded theunion-secunty provision in the past by the Union.i 71he Oc hto/r 31 t ctingI'he parties met as scheduled on October 31. At the out-set of the meeting Abraham told Abe l.evy, who represent-ed the Iinion, that the (omrpany hadl a reasonable belief'b;sed upon sufficient objective evidence that the Union nolonger represented a malority of the ('ompan?'s inside em--plo ces. Abrahnam added that this released the ('ompan,front its obligation to hargain. I'he meeting ended."('onclusionsI. I'he failure to comply with Section 8(d)(3)The (General (Counsel correctly contends that Respondentviolated Section 8(a)(5) of the Act bh changing g the termsand conditions of ermploy ment of enmployees in the outsideunit without coimlplying with the requirements of' Section8(1d(3) of the Act. 'This noncompliance resulted from thefailure of Respondent to serve a notice of an intention toterminate or modit the terms of the existing outside agree-ment on the California State Mediation and ('onciliationService.['he statutory duty to bargain collectively includes com-pliance with the requirements imposed by Section 8(d) ofthe Act. Uinder this section no party to an existing collec-tive-bargaining contract "shall terminate or modify suchcontract, unless the party desiring such termination ormodification" takes the following action:(3) notifies the Federal Mediation and ConciliationService within thirty days after such notice of the exis-tence of a dispute, and simultaneously therewith noti-fies any State or Territorial agency established to medi-ate and conciliate disputes within the State orlerritory where the dispute occurred, provided noagreement has been reached by that time; and(4) continues in full force and effect, within resort-ing to strike or ockout. all the terms and conditions ofthe existing contract for a period of' sixty days aftersuch notice is given or until the expiration date of suchcontract, whichever occurs later.The Board has held, in effect, that an employer having theobligation to give notice under Section 8(d)(3) of the Actwho nonetheless proceeds to terminate or modify an exist-ing collective-bargaining agreement without having servedthe requisite 8(d)(3) notice on the proper state agency vio-lates Section 8(a)(5) of the Act. See, e.g.. For Midwest The-atre.s. Inc., 158 NLRB 1096 (1966): ('rescent Bed Compans,Inc.. 157 NLRB 296 (1966): Pacific Grinding Wheel Co.,In'., 220 NLRB 1389 (1975): see also Keystone Steel &Wire. Division o/ Keystone Consolidated Indus.trie.s, Inc.. 237NLRB 763 (1978): N.L.R.B. v. Huttig Sash & Door (o..Inc., 377 F.2d 964 (8th Cir. 1967). United States GpsumConmpany, 90 NLRB 964 (1950), is not to the contrary. Gyp-sum and its progeny, arguablvy supportive of the propositionthat the notice provisions of Section 8(d)(3) come into playonly in context of a strike or lockout, must he carefullyconstrued and applied, giving full deference to the precise" The foregoing is based upon the stipulation of the parties and the docu-mentary evidence subsidiary thereto.5'34 MAR-I.EN ('ABINFIS. IN('circumstances in which compliance or noncompliance withthe 8(d) notice provisions was deemed a matter of decision-al significance. e.g.. Ji Line Producls. Inc(.. 229 NLRB 322(1977). and cases cited at In. 2.2Having failed until August 8 to serve the notice requiredby Section 8(d)(3) of the Act upon the C'alifornia State Me-diation and Conciliation Service. Respondent was obligatedto refrain from changing any term or condition of employ-ment covered by the existing collective-bargaining agree-ment for a period of 30 days. or until September 8. See(hauffilurs. Salesmen and ttelpers Local 572. InternalionalBrotherhood oo f Teamster.s', (haut/ltfrs. 'arehouscmen andHelpers (/ America (Dar San (ofnmti.~sarl). 223 NI.RB1003, footnote 2 (1976): Local o. 156. l,'nited Packiig-house Workers of Amlerica, A FI. (10 ((Da Quoin PackingCompany) 117 NLRB 670 (1957). Hooker Chicuales & Pla.s-tics Corporation. 224 NLRB 1535 (1976). B changing theexisting terms and conditions of employment for its outsideemployees on August 19 before the elapse of the 30-dayperiod Respondent engaged in conduct which violated Sec-tion 8(a)(5) of the Act.Contrary to Respondent. its failure to comply with8(d)(3) requirements was not cured by reason of theUnion's March 22 letter to various employer-associationsstating its wish to reopen the outside agreement for amend-ment and modification. Although copies of that letter wereforwarded to both the Federal and California State Media-tion and Conciliation Services, this did not serve Respon-dent's purposes, for, in a direct fashion. by virtue of itsearlier March 4 communication to the Union, Respondenthad taken the initiative in seeking to reopen the existingagreement to modification or termination. In this regard theBoard has held that the obligation to give the notices re-quired in Section 8(d)(3) of the Act resides with the partywho first moves to reopen the existing contract, and thisobligation does not shift to the other party to the contractregardless of positions taken by the parties in the negotia-tions. Royal Packing Company. 198 NLRB 1060. 1068(1972), affirmed sub non Local No. 545, AmialgamatedMeat Cutters and Butchers 4trAmen o' North Amentrica,AFL CIO v. N.L.R. B. 495 F.2d 1075 (D.C. Cir. 1974). It isessential in the instant record to conclude, as I do, thatRespondent's March 4 letter to the Union relating to theoutside agreement served as a notice to the Union of theCompany's intention to terminate or. in the alternative.substantially modify the existing agreement. It is notewor-thy, in this respect. that the letter not on1v declared the wishof the Company no longer to "belong to the Union." butalso stated a willingness to engage in bargaining discussionswith the Union should the Union desire to meet lor thatpurpose. For its part, by virtue o'its letter of March 18. theUnion did. in fact. invite further discussion of the (Compa-ny's stated intention to cancel the existing agreement. at thesame time communicating the Union's unqualified refusal'2 In the case at har. clnlrar, to Jet .ti,, n .auloinlalti rcnew.al IsuIu isposed. for I find Respondent's Ma.irh 4 leiter sias stilcicnl t lr tor ltall re-newal ol the existing agreemenl iand 1to lull' cnmpl? with the noice requirements of Sec 8(dX I) of he Actto) acquiesce in cancellation and its desire to continlue adialogue and contractual relationship."Nor as Respondent justified in making unilateralchanges atl'ecting the outside emploNees bh reason of anasserted impasse in collective bargaining concerning thatunit of emploIses. Isen ift' a genuine bargaining impassehad existed. this, on the facts of this case. does not eliminatethle necessity o' collpliance with the notice prtlsistons ofSection 8(d)(3) of the Act. See ,\.I.. RB, .lnit.g .;L i &I)oor (C,,.. 377 I.2d 964. 968.2. 'Ihe refusal to bargain inside unitMorever I ind that Respondent failed to honor its bar-gaining obligation under Section 8(d) to meet and confer inan honest and sincere effort to resolve ditterences and toreach a mutually acceptable agreement co\ering inside em-ployees. Section 8(a)(5) of the Act requires parties to) collec-tive-bargaining negotiations "to enter into discussion withan open and fair mind. nd a sincere purpose to find a basisof agreemient." N. L. R. B. v. Herman au.a:zge (orpant, Inc..275 F.2d 229. 231 (5th ('ir. 1960). The Supreme Court hasnoted that collective bargaining "presupposes a desire toreach ulti mate agreement. to enter into a collectie-bargain-ing agreement." N. I.. R. B. .Insurance .gents ' InlternationalUllion, At FL (CO [Prudcential Insluranlc (Co./. 36 1 U.S. 477.485 (1960). I find that Respondent evinced bad faith asnegotiations evolved and did so pursuant to a strategywhich would foreclose agreement to contract terms on an,basis other than one requiring submission bh the nion to adecimation of' its status as the bargaining representative of'unit employees and a concomitant defeasance of' the rightof the emploees to he represented hb a labor organizationwith genuine authorit, and power to administer contractterms and to represent and safeguard employee rights andinterests. free from dependence upon the benevolence orbeneficence of management. I reach this determination infull recognition of the principles enunciated b the SupremeCourt in ..R. B. v. .4American 'National nsurance (CO.. 343.S. 395 ( 1952), an( i N. .R. B. v. Insuratnce .-lgents' Inter-national nit.s.4t, 'i (/10 /Prudential Insurance ('o.. vu-pra: and 11 KA Porter Co., Inc. v. \'.I.R. B., 397 U!.S. 99(1 970).The record establishes that management in the person ofCirilo Gomez, approached negotiations for a new contractwith deep concern over the downward trend of profits andwith certitude that to operate at levels of monetary returndeemed desirable it would be necessary to diminish the po-tential economic impact of any successor agreemlent. In theabstract. I discern no bad faith from the fact that in enter-ing into contractual discussions with a labor organizationan employer advances economically stringent proposalssubst;intiall', at variance with terms of the more liberalcounterpa;rt pro isions of' an existing collectie c-bargainingagreement. I find it necessa;lr. howeer. on the basis (of the" I hls the nllln cepressed lthe hpc that Rcspondent :)ould 'ontinue temlp 0 "i TII nlcnlhers 1ln he contrl tllt Inlldttr '" Ihe re;lilles aire thaiconlln*id emplio men of Ilnlll ncm erhr, could .and oduld. in the nliure oIthing. clsit *onl Imrolll aI isilllgnllS oin the prl ot Respondernt I cnltorrito wPages. hur,. nid ternis .aid condltlions ot emplo, nierlit ccptahle to theI non535 IDEC)(ISIONS 01 NAIIONAI. ILABOR Rl.AIIONS BOARI)instant record, to determine whether, with respect to con-tiact proposals having direct cost implications here, Re-spondent bargained in the manner consistent with Section8(d) of the Act. It is sufficient in context of the case at barto conclude, as I do. that Respondent entered into negotia-tions with full intent to reach accord on an agreement withthe Union if the Union would agree to a stringent reductionin employee benefits at or near the levels advanced by Re-spondent and l if the Uinion would acquiesce in deletion. orsubstantial modification, of provisions in the existing collec-tive-bargaining agrecrncnt covering union security: arbitra-tion: the right to strike and observe picket lines: plant ac-cess to union representatives: the rights of shop stewards:and seniority. I conclude that, in point of fact. Respondententered negotiations with the expectation that the Unionwould not accept the fundamental dilution of its representa-tional authority implicit in these proposals. I further findthat Respondent, in bad faith, adhered to these proposalsthroughout negotiations with the object in mind of forcing tbreakdown in negotiations. The clear net effect of an adop-tion and implementation of the proposals would be a sub-stantial weakening of the bargaining power of the unit em-ployees and a material expansion of the perogatives ofmanagement to control virtually all elements of the workand employment relationships, essentially untrammeled byeffective interposition of a bargaining representative. SeeNreon Sign Corporation. 229 NLRB 861. 862 (1977).4 It istrue that in advancing these proposals Respondent prof-fered economic justification, but I find that the cost implica-tions were so theoretical and marginal as to be pretextual.The cornerstone of Respondent's strategy was the union-security provision. Nothing in the statute required Respon-dent to agree to the retention of that clause in the contract.but the absence of good faith on the part of Respondent insuggesting deletion of the union-security provision is dis-cerned from the essentially specious explanation profferedby Respondent's bargaining representatives in justificationfor abolishing the clause. Thus Respondent advanced noconvincing documentation for its assertion that the Unionwas or had been applying the clause in an unlawful man-ner, and Respondent's speculation as to the potential pro-spective litigation costs to be generated as a foreseeableconsequence of retention of the clause served only to placeRespondent in a position of grasping at straws in an effortto find justification for proposing an abandonment of theexisting scheme of union security. he absence of goodfaith on the part of Respondent in treating with this impor-tant bargaining topic is further indicated by Respondent'sresponse to the Union's counterproposal for an agencyshop. The essentially patronizing scheme advanced by Re-spondent fbr dividing service fees to be paid under anagency shop arrangement was hardly consistent with honestendeavor to enhance the prospects for agreement on thatfundamental issue of importance to the parties. The ioresee-able effect of Respondent's essentially frivolous counterpro-posal for the division of fees engendered through an agencyIn Nee,n SXin ('rp , bura. the Board obherved as liflow;s:While it appears that Respondents. prticulrl Industrial. requiredsome financial relie, possibly Ito the extent hcir proposed wage andbenefits cuts provided. heir intransigence on noneconomini issues as wellis not explained or excused bh thai crcunmstanceeshop agreement was to impose a damper upon union etffortsto resolve the issue and was indicative of an absence ofgood faith on the part of' Respondent.Respondent coupled its strategy with respect to unionsecurity with a proposal to delete the arbitration provisionof the existing contract, with a urther proposal to prohibitstrikes and to impose a waider upon the right of' eiploeesto observe picket lines, Respondent argued that eliminationof the arbitration clause would serve as insurance againstpotentially costly arbitration, and the imposition of a prohi-bition against strikes and observance of' picket lines wouldconduce to orderly scheduling of work, minimize work dis-ruptions, and result in consequential monetary savings tonianagemenl. lThe absence ol reasonable economic justliica-tion for elimination of' the arbitration provision is demon-strated by the record evidence revealing that the provisionhad not been invoked by the parties during the 10 years ofthe existing agreement. But the potential prospective effectof deletion of' the clause and prohibition against any and allstrike action supported by a lawful picket line would be toleave the employees and their bargaining representativewithout any recourse in resolving grievances and challeng-ing supervisory decisions and actions. his, coupled withRespondent's adament insistence upon an abandonment ofseniority. had the effect of' significantly expanding, in a po-tential but practical sense, the scope of management pre-rogatives. 'This expansion, under Respondent's proposals,was to be enhanced by circumscribing plant visitations ofunion representatives and by diminishing the status of stew-ards vis-a-rlis rank-and-file employees. The foreseeable re-sult to flow from the adoption of' these proposals would bea diminution in the quality and quantity of union igilanceover management actions and an attenuation of' supportoffered the members by) and through the Union. In thesecircumstances I conclude and find that in treating in themanner described with the afloresaid proposals during thecourse of' the three bargaining sessions which marked thenegotiations between the parties herein, Respondent evi-denced bad faith inconsistent with the requirements of Sec-tion 8(d) of the Act and violatlie ofl Section 8(a)(5) of theAct. See (Gl ' Stat. Manult/cl'ture'r., Inc., 230 NLRB 558,569 571 (1977): see also 7Tomco ( ommunicalions, Inc., 220NILRB 636 (1975). enlorcement denied 567 F.2d 871 (9th(Cir. 1978).Contrary to Respondent, nothing in the conduct andstrategems employed by its representatives during thecourse of the three bargaining sessions lends credence to itsassertion that it was willing to continue the bargaining dia-logue particularly with respect to union security and arbi-tration. The impediments to agreement on critical noneco-nomic issues interposed by Respondent, for example. withrespect to the agency shop matter and the advocacy of' abroad prohibition against strikes and employee observanceat the picket lines superimposed upon an insistence on dele-tion of' the arbitration clause. lends little support to the no-ion that Respondent was approaching its bargaining obli-gatiion with the requisite good faith. "(Collective bargaining..is not simply an ccasion fr purely liornmal meetingsbetween management and labor, while each maintains anattitude of 'take it or leave it.'' NI.. R.B. v. Insurctl( .-getUiion, 1 F. ( /0 /1)"rit ttial Insurancc ( o./, mupra. While536 \MAR-I.IN (ABINI IS. INCthe IUnion demonstrated a high degree of rigidit, with re-spect to its bargaining delmands in a posture and context of'the instant negotiations this does not serve to Xalidate Re-spondent's conduct. ('ompare IIanor Vining cand ( nirl r-ing C'orporatiorn. 197 N RB 1()057 (1972). Respondent haddemonstrated its had faith prior to the October 27 strike.and if the negotiations became truncated in a manner de-priving Respondent of a full opportunity to hargain oernoneconomic matters. the fault lies primarily with Respon-dent for. in taking the initiative in canceling the scheduledOctober 31 meeting. Respondent did not possess a reason-ably based good-faith doubt as to the Union's continuedmajority status in the unit of inside employees. I furtherconclude, as a measure of' the absence of' good ftaith ithwhich Respondent approached the bargaining table. thatRespondent's reliance upon events surrounding the strikewas pretextual and not foreign to Respondent's declaredobjective of going "nonunion" or. in the alternatie. as dis-cussed above, of' substantially diminishing the status of theUnion as the statutory bargaining representative of the in-side employees.Upon the entire record I conclude and find that Respon-dent failed to bargain in good faith with the nion coin-cerning the terms and conditions of employ'menlt for em-ployees in the inside unit. I further find that purposes of theAct require a directive to Respondent to. upon request. re-sume bargaining with the Union in a manner consistentwith the requirements of Section 8(d) of' the Act. This reso-lution of the issue in no manner derogates from the admoni-tion of the Supreme Court in 11. Porier (Co. .L. R. B..397 U.S. 99 (1970), to the effect that the existing statutoryscheme prohibits official compulsion at the hands of theBoard or courts over the actual terms of a collectile-bar-gaining contract.3. The withdrawal of recognition inside unitAs noted above, I also find that Respondent violated Sec-tion 8(a)(5) of the Act by withdrawing recognition of theUnion as the exclusive bargaining representative of the in-side employees. In so finding I reject Respondent's conten-tion that in withdrawing recognition it entertained a rea-sonably based good-faith doubt that the Ulnion commandedmajority status in the unit. I also reject Respondent's asser-tion that it acted properly in refusing on October 31 to treatthe Union as representative of the outside employees be-cause the Union had, in fact, lost its numerical majority.At that outset, the legal principles controlling the instantmatter are not in dispute, and they are well summarized inthe Board's decision in Burns Initrnational Security Ser-wices, Inc., 225 NLRB 271 1967). cited by Respondent in itsbrief. In Burns. the Board stated (at 272):·.. the existence of a prior contract is sufficient to raisea dual presumption of majority. first that the unionhad a majority status when the contract wvas executed.and second that the majorit continued at leastthrough the life of the contrac. These presumptionsmay be rebutted, however, bh evidence establishingthat the unitn no longer en joys majority representativestatus. Also, even without such a showing of loss oftmajority. an emploer may refuse to hbrgain iif he re-lies on a reasonably based doubt s to the continuedmilajority status of the union. As to a reasonahl, baseddoubt. two prerequisites for sustaining that delense arethat the asserted doubt must be hased on o hjecticeconsiderations and such doubt imust he raiecd in a con-text ree of' unfair labor practices.Respondent does not challenge the presumnptlion o maljorit,representative status residing with the It'ion at times perti-netl arising by virtue of the sulccesx\ e collectixe-hargainingagreements hetween the parties. But moving hbeynd this itappears clear that upon an application of the authoritativ erationale articulated in Blurn. Respondent mayl not hereinvoke the good-faith doubt delense. This is so in a thresh-old sense because the defense is aldvanced in the flace oft'closel related unfair labor practices arising rom Respon-dent's failure prior to October 27 to bargain in good 'lithith the [Inion concerning contractuall terms lor the veryunit in which Respondent a\ers an eroson of union supportoccurred. See Pioneer Inn .ln('lest. d/'1hla Pite,,ccr n1,,1 lldPioneer Innl Casino, 228 Nl RB 1263. 1264. 1265 ( 1977): cf.lT/i Broadca.sting, 1WD1)4F 71' , -1I1 ' if. 201 N RB 801(1973). In this vein it is clear from the record that the ini-pact of the failure of Respondent to fulfill its statutors bar-gaining obligation on and after .August 4. as found, wasdirect and not incidental. for it caused the Lnion to resortto strike action and to thus confront unit eiployees. all ofwhom were longstanding members of the nion. with theunwelconmed choice of supporting the strike and losing\wage income or of crossing the picket line and facing thepotential jeopardy of a union-imposed tine. IThe strikecalled by the nion on October 27 was called in further-ance of' the nion's bargaininig objectives which had beenfrustrated hby Respondent's unlawful bargaining tactics. andthe strike caused unit employees to proffer their resigna-tions from the U!nion as a means of preserx ing a continuityof income which otherwise would have been sacrificedthrough observance oft' the picket line." The record clearlyestablishes that avoidance of' potential tines was the moti-vating reason for the resignations. and it is singularly note-worthy that in their discussions among themselves or withmanagement the employees never expressed their motiva-tion for resigning in terms of a desire to oust the Union astheir bargaining representative.'Thus the unbroken causalrelationship between Respondent's unlawful refusal to bar-gain and the purported loss of mninher.ship)among unit em-ploy ees is clearly established and warrants application ofthe sound equitable principle that a person may not he per-mitted to benefit from his own wrongdoinig. The conse-quence of' this cause-and-effect relationship is to forecloseRespondent from relying upon the resignations profttered hbfour of the six unit employees during the interlude betweenRespondent's October 26 refusal to bargain and its subse-quent withdrawal tif recognition on October 31.But in any eent. Respondent's reliance upon a pur-ported loss of' numerical majority or the emergence of a' k lheih r in uni ir lhbor pcitqc st'rlkc or I ril ,I ¢eLonl.l llf itiOllsigilcd II orc Rc1pllndcnl hir n.odil. is bi h.lrgllll ng qri ratc1.Ihe strt ke;.1 ,I dlrctl eIouI grotlh o)t Rspllden I t.lili, r it .h. rg;lin in gt,.d Imith' ('.ire ttl scrulin oI the redited stimons OI o lpid (O I112/ periIl noit heir i 'lllll.] ln537 I)3(llISIONS 01F NATIONAI ILABOR R.AFIONS BOARIreasonably based good-faith doubt as to the Union's contin-ued majority as of October 31 is specious when applied tothe facts at bar. "Majority representation status." used inthe context of Respondent's withdrawal of recognition, isnot to he expressed in terms of formal membership in alabor organization hut means that a majority of employeesin the unit wish to have the Union as their representativefor collective-bargaining purposes. Celanese (orporatiol oAmerica. 95 NLRB 664. 671 672: Pioneer Inn Associates.supra at footnote 3. For the purposes of this Decision it maybe assumed that certain of the unit employees effectivelyresigned their membership in the Union prior to October31. However, I find that they did not accompany their res-ignations with either declarations or actions of a type whichthe Board has treated as inconsistent with a desire for con-tinued representation by an incumbent bargaining agent.Initially I conclude and find that Respondent was not justi-fied in withdrawing recognition from the Union by reasonof the knowledge coming into the possession of manage-ment prior to October 31 of (I) criticism leveled by unitemployees against union indifference in reporting bargain-ing developments. or (2) the failure of the Union to main-tain contact with unit members, to candidly answer ques-tions put to them concerning bargaining matters, or toaddress the consequences of working behind the picket line.See, e.g.. Retired Persons Pharmlacv, 210 NLRB 443 (1974).enfd. 519 F.2d 486, 490 (2d Cir. 1975): GulfJ MachinenryCompany, 175 NLRB 410, 413 (1969). Contrary to Respon-dent, this complaining did not signal dissatisfaction so fun-damental as to reasonably indicate a desire on the part ofthe employees to be rid of the Union. Retired Persons Phar-ma, s.upra; Davis & Hemphill. In<., 177 NLRB 282. 285286 (1969). But beyond this the majority representative sta-tus of an incumbent bargaining representative may not bepredicated upon a presumption that employees who jointhe strike at the outset but later abandon it have indicatedtheir lack of support for the Union as their collective-bar-gaining representative. See Frick C(ompany, 175 NLRB 233(1969): Coca Cola Bottling Works, Inc.. 186 NLRB 1050.1053 (1970). Moreover, membership resignations submittedas here, by employees in order to avoid the foreseeable orlikely impact of a union-imposed fine for crossing an estab-lished picket line may not be equated to a renunciation of aunion's representative capacity or status. See Randel-East-ern Amhulance Service. 230 NLRB 542. 552 (1977). Cf: BeckEngraving (o., Inc., 213 NLRB 53 (1974): S & M Mufl/ilc-turing Company, 172 NLRB 1008 (1968).In sum, for the reasons stated, I reject Respondent'sgood-faith doubt contention.IV. tiil IFF1('I OF ift UNFAIR AB)R PRA('II('IS tI'P()N('()MMI R('EThe activities of Respondent set forth in section III.above, occurring in connection with the operations of Re-spondent described in section I, above. have a close, inti-mate, and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. IIi- RKMII)YlIaving found that Respondent has engaged in certainunfair labor practices. I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Hlaving found that Respondent unilateralIl and unlaw-fully implemented collective-bargaining proposals coveringits outside employees prior to September 8. 1977. therebyfailing to comply fully with the provisions of' Section 8(d)(3)and (4) of the Act and thereby violating Section 8a)(5) of'the Act. I shall order Respondent to make whole its outsideemployees for any loss they may have suftered as a result ofits unilateral implementation of its contract proposals foroutside employees prior to September 8. 1977.Ilasing further found that Respondent has unla.fullywithdrawn recognition from the Union and has failed andrefused. upon demand, to bargain collectively with theUnion as required by Section 8(d) of the Act. I shall orderRespondent. upon request. to bargain with the Union asexclusive representative of the employees in the inside unithereinafter found appropriate.(CO)N(CItUSIONS O1 l\I. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The following units are separately appropriate for thepurposes of collective bargaining:All outside cabinet installers employed by Respondentat construction jobsites located in counties of os An-geles, Inyo. Mono. Orange Riverside. San Bernardino.Imperial. Ventura Santa Barbara, San L.uis Obispo.and Kern. (California.All inside cabinet f;lbricaltors employed by Respondentat its plant in Anaheim. ('alifornia.4. At all times material herein the Union has been theexclusive collective-bargaining representative of the em-ployees in the inside unit and was recognized as the exclu-sive collective-bargaining representative of employees in theoutside unit until June 15, 1977.5. By unilaterally implementing its bargaining proposalsfor employees employed in the outside unit prior to Sep-tember 8, 1977. on which date Respondent would haveachieved full compliance with the notice requirements ofSection 8(d)(3) and (4) of the Act. Respondent engaged inunfair labor practices in violation of Section 8(a)(5) and (1)of the Act.6. By failing and refusing on and after August 4. 1977, tobargain in good faith with the Union as the exclusive col-lective-bargaining representative of employees in the insideunit and by unilaterally withdrawing recognition from theL nion as the exclusive collective-bargaining representativeof said employees on October 31. Respondent refused tobargain in good faith concerning wages. hours, and employ-ment. and other terms and conditions of employmentwithin the meaning of Section 8(d) of the Act in violation ofSection (a)(5) and I ) of the Act.538 MIAR-I.EN (ABIN. IS. IN(C.7. The aforesaid unfair labor practices are un1tair laborpractices afftlecting commerce witlhin the meaning of Section2(6) and (7) of the Act.I!pon the fbregoing findings of fact. conclusions of laa.upon the entire record, and pursu;ant to Section 10(c) of theAct I hereb issue the following recommnended:()RD)LRThe Respondent. Mar-len ahinels. Inc.. Anaheim.California. its officers. agents. successors, and assigns, shall:(I) Cease and desist from:(a) Refusing to bargain collectivelb with the Union.upon request, as the exclusive representative of' emplo eesin the following appropriate bargaining unit:All inside cabhinet fabricators emploed h Respondentat its plant in Anaheim. (California.(b) Withdrawing recognition from the I nion as the ex-clusive representative of employees in the above-describedappropriate bargaining unit.(c) Refusing to bargain collectively with the Utnion hbunilaterally implementing and giving effect to collecti\,e-bargaining proposals covering wages. hours. and terms andconditions of employment of emplo ees in the outside unitwithout full! complying with the requirements of Section8(d)(3) and (4) of the Act at a time when the Union reta;inedthe right to be recognized as the exclusive collective-bar-gaining representative of the utside employees.(d) In any like or related manner interfering with. re-" In the event no exceptions are filed as provided h Sec. 10246 of theRules and Regulations of the Na ional I hbor Relations Board, the findings,conclusions, and recommended Order herein shall., as prov ided in Sec 102.48of the Rules and Regulations. be adopted bs the Board and become itsfindings, conclusions, and Order, and all objections thereto shall he deemedwaived tfor all purposes.straining, or coercing emplo.ees in the exercise of rightsguaranieed under Section 7 of the Act.2. Take the following affirmative aclion which is deerednecessar\ to efectuate the policies of the Acl:(a) pon request. bargain colletivel, k itl ()range(Count \ District (ouncil of' (arpenters l nited l3rotlher-hood of('arpenters and Joiners of America. A I I. ('1() i.e.,the entit herein called the Itnion, as the exclusi e repre-sentative of ill emploees in the inside unit. describedabo, e. with regard to rates of pa. hurs f emplo IImenltand other terms and conditions of' empl,i meilt a;nd. i allunderstanding is reached, embody such underst;andinig in asigled agreement.(b) Make whole all outside employees lor an' loss ofwages or benefits incurred b them as a result of Respon-dent's unilateral implementation of its bargaining proposalscovering outside emploees prior to September 8. 1977.(c) I ost at its Anaheim (California. shop or facilit cop-ies of the attached notice marked "Appeindix B."'( opiesof said notice, on fornms provided b the Regional I)irectorlor Region 21. after being duly signed b,, Respondent's a-thorized representative. shall be posted bh Respondenlt inm-mediately upon receipt thereof, and be maintained b it tor60 consecutive days thereafter. in conspicuous places. in-cluding all places where notices to employees are customar-ily posted. Reasonable steps shall be taken b Respondentto insure that said notices are not altered. defalced, or cov-ered by anv other material.(d) Notlis the Regional D)irector for Region 21, iT writ-ing. within 20 days fromi the date of this Order, what stepsRespondent has taken to comply herewith." In the eent that this Order is enforced h a Judgmnent a I niledStates ('ourt 'f Appeals. the words n the notice reading "Posted bh Order ofthe Natrlnnal I.lhabr Relations HBoard" shall read "Posted Pursuant t a Judg-ment of the nited States ('ourt ol Appeals Enforcing an Order of the Na-tional l.ahor Relalions Board"539